 



[tlogo_ex10-3.jpg]



2001 Bryan Street

Suite 3700

Dallas, Texas 75201

www .regenyenergy.com

 

January 25, 2010

 

Osman Kaldirim, Jr.

E&Pco, LLC

2500 Tanglewilde

Suite 260

Houston, Texas 77063

 



  Re: Regency Intrastate Gas LP     Facility Construction and Reimbursement
Agreement     Tap, Valve and Meter Installation     IPCO #1 Interconnect,
Section 21-T14N-R5E     Caldwell Parish, Louisiana



 

Dear Mr.Kaldirim:

 

This Facility Agreement shall indicate the mutual agreement of Regency
Intrastate Gas LP ('RIGS"), and E&Pco, LLC ("E&Pco") to install a tap, valve and
metering facilities for the receipt of gas by RIGS from E&Pco under the
following terms and conditions:

 

1.Facilities: Prior to the construction of any facilities contemplated
hereunder, RIGS must obtain all permits and approvals as required by any
agencies having jurisdiction over RIGS. Upon receipt of all necessary permits or
regulatory approvals, RIGS will install, own, and maintain on or a new meter
station consisting of a 6" tap and a 3" meter tube and associated piping,
valves, flow control, over pressure protection valve, flanges and fittings
("Meter Station") to be located near Section 21-Tl4N-R5E on Regency's existing
30" pipeline in Caldwell Parish, Louisiana (the "Facilities"). Exhibit A
attached hereto sets forth in detail the responsibilities of Regency Intrastate
and E&Pco.

 



  2. Reimbursement: E&Pco shall reimburse RIGS for all costs actually incurred
by RIGS associated with the construction of the Facilities. All costs and
charges shall be paid in advance of any work performed by RIGS. RIGS has
estimated the total costs hereunder to be $221,000 ("Estimate"). E&Pco and RIGS
recognize that the Estimate may not be equivalent to the total actual RIGS costs
and, that E&Pco shall be solely responsible for and shall reimburse RIGS for the
total actual RIGS costs, if any, that exceed the Estimate. RIGS shall promptly
notify E&Pco in writing if RIGS reasonably anticipates that the actual costs
will exceed the Estimate. Within sixty (60) days after completion of the
installation of the Facilities, RIGS shall either (a) invoice E&Pco for the
total actual costs incurred by RIGS in excess of the Estimate if actual costs
exceed the Estimate or (b) refund to E&Pco any amounts paid that exceeded the
actual costs if the actual costs were less than the Estimate; provided, however,
that RIGS shall not be obligated to invoice or refund amounts less than $100.
E&Pco shall pay the full Estimate prior to installation of the Facilities.



 

[tsign.jpg]

 

 

 

 

3.Operations and Maintenance: RIGS shall have the on-going right to perform, or
to have performed, any future construction, inspections, repairs, additions,
modifications, upgrades, replacements, removal, disconnect, abandonment, and, if
necessary, retirement of the Facilities deemed necessary by RIGS, and any
associated costs shall be reimbursed by E&Pco. E&Pco shall provide RIGS or its
representatives full access, rights, permission, and authority for ingress to
and egress from the.Facilities as long as such Facilities are in service.

 

If E&Pco materially fails to comply with any provision of this Agreement
(excluding by reason of force majeure), then RIGS shall have the right, upon
reasonable notification to E&Pco and subject to any necessary regulatory
authorizations , to suspend the flow of gas through the Facilities. E&Pco shall
reimburse RIGS for any costs incurred as a result of such suspension, and for
reestablishing the flow of gas through the Facilities. RIGS shall not be
required to resume gas flow through the Facilities until E&Pco has corrected, in
RIGS's reasonable judgment , the area(s) of noncompliance with this Agreement.

 

4.Other Agreement(s): Nothing in this Agreement shall be construed to grant
E&Pco any transmission rights on RIGS pipeline system. RIGS' receipt of Gas at
the new receipt point will be subject to the terms and conditions of the
applicable Transportation Agreement(s) and the Operating Statement of Regency
Intrastate Gas LP ("RIGS Operating Statement").

 

5.Indemnity

 

a.Indemnity by E&Pco: E&Pco shall defend, indemnify and hold harmless RIGS, its
parent, subsidiaries and affiliates, and their respective agents, officers,
directors, representatives and employees (collectively "RIGS Indemnified
Parties") from and against any and all claims, demands, causes of action,
settlements, liabilities, losses, costs, damages, fines, judgments or expenses
(including without limitation, fees and disbursements of counsel incurred by the
RIGS Indemnified Parties in any action or proceeding between the indemnifying
party and the RIGS Indemnified Parties or between the RIGS Indemnified Parties
and any third party or otherwise) (collectively "Claims") arising from or
related in any way to (i) an actual or asserted failure of E&Pco or its designee
to comply with this Agreement and/or any law, ordinance, code, rule or
regulation of any governmental body, or (ii) injury to or death of persons
arising in whole or in part and directly or indirectly out of the acts or
omissions of E&Pco or its designees, agents, or contractors , but excepting, in
the case of either clause (i) or clause (ii) above, injury or death of persons
or damage to or loss of property to the extent caused by the gross negligence or
willful misconduct of the RIGS Indemnified Parties.

 

b.Indemnity by RIGS: RIGS shall defend, indemnify and hold harmless E&Pco, its
parent , subsidiaries and affiliates, and their respective agents, officers,
directors, representatives and employees (collectively "E&Pco Indemnified
Parties") from and against any and all claims, demands, causes of action,
settlements, liabilities, losses,costs, damages, fines, judgments or expenses
(including without limitation, fees and disbursements of counsel incurred by the
E&Pco Indemnified Parties in any action or proceeding between the indemnifying
party and the E&Pco Indemnified Parties or between the E&Pco Indemnified Parties
and any third party or otherwise) (collectively "Claims") arising from or
related in any way to (i) an actual or asserted failure of RIGS or its designee
to comply with this Agreement and/or any law, ordinance, code, rule or
regulation of any governmental body, or (ii) injury to or death of persons
arising in whole or in part and directly or indirectly out of the acts or
omissions of RIGS or its designees, agents, or contractors, but excepting, in
the case of either clause (i) or clause (ii) above, injury or death of persons
or damage to or loss of property to the extent caused by the gross negligence or
willful misconduct of the E&Pco Indemnified Parties.

 

[tsign.jpg] 

 

Page 2

 

 

6.Insurance: E&Pco will carry or cause to be carried and maintained in force
throughout the entire term of this Agreement insurance as described below with
reliable insurance companies. The limits set forth are minimum limits and will
not be construed to limit E&Pco's liability.

 

Workers' Compensation insurance with statutory limits in compliance with all
applicable state and federal laws having jurisdiction over each employee and
Employer's Liability insurance with limits of $1,000,000 each accident,
$1,000,000 disease each employee and $1,000,000 disease policy limit.

 

Commercial General Liability insurance on an occurrence form with a combined
single limit of $1,000,000 each occurrence and annual aggregates of $1,000,000,
for bodily injury and property damage, including coverage for contractual
liability, independent contractors, broad form property damage,
products/completed operations and explosion, collapse and underground.

 

Automobile Liability insurance with a combined single limit of $1,000,000 each
occurrence for bodily injury and property damage to include coverage for all
owned, non-owned and hired vehicles.

 

Excess or Umbrella Liability insurance with a combined single limit of
$1,000,000 each occurrence, and annual aggregates of $1,000,000 for bodily
injury and property damage covering excess of Employer's Liability, General
Liability, and Automobile Liability insurance described above.

 

In each policy of the above-described insurance, E&Pco, with respect to its
obligations, agrees to waive and will require its insurers to waive any rights
of subrogation or recovery they may have against RIGS.

 

E&Pco agrees to submit a certificate(s) of insurance evidencing compliance with
the insurance requirements set forth in this article.

 

[tsign.jpg] 

 

Page 3

 

 

7.Force Majem:e: In the event of either Party hereto being rendered unable,
wholly or in part, by force majeure to carry out its obligations under this
Agreement , the obligations (other than the obligation to pay money) of such
Party, so far as they are affected by such force majeure, shall be suspended
during the continuance of any inability so caused, but for no longer period, and
such cause shall be remedied with all reasonable dispatch. It is agreed that
such Party shall give notice and full particulars of such force majeure in
writing by U.S. mail, e-mail or by facsimile to the other Party as soon as
reasonably possible after the occurrence of the cause relied on.

 

The term "force majeure" as employed herein shall mean acts of God, strikes,
lockouts or other industrial disturbances, acts of .the public enemy, wars,
blockades, insurrections, riots, epidemics, landslides, lightning, earthquakes,
fires, storms, floods, washouts, arrests and restraints of governments and
people, civil disturbances, explosions, breakage or accident to natural gas
processing and/or treating facilities, wells, machinery or lines of pipe, the
necessity for making repairs or alterations to wells, equipment or lines of
pipe, freezing of wells or lines of pipe, or any other causes, whether of the
kind herein enumerated or otherwise, not within the control of the Party
claiming suspension, and which by the exercise of reasonable diligence, such
Party is unable to prevent or overcome. It is understood and agreed that the
settlement of strikes or lockouts shall be entirely within the discretion of the
Party experiencing the strike or lockout.

 

8.Pressure and Quality: Deliveries of gas to RIGS by E&Pco shall be at a
pressure sufficient to allow gas to enter RIGS's pipeline against the pressure
existing therein from time to time, provided that the pressure of the gas
delivered to RIGS at the point of interconnection shall not exceed the maximum
allowable operating pressure ("MAOP") set forth in RIGS Operating Statement.
E&Pco warrants that the quality of the gas that will flow through the Facilities
will conform to the gas quality specifications of the RIGS Operating Statement.
If gas delivered through the Facilities at any time fails to conform to any of
the specifications set forth in RIGS Operating Statement, RIGS shall give notice
to E&Pco of such nonconforming gas and may, in its discretion, immediately
discontinue receiving gas at the Facilities until such nonconforming gas is
remedied. E&Pco shall be liable for and pay all costs that the RIGS incurs as a
result of any nonconforming gas and any penalties imposed on RIGS for any
nonconforming gas. E&Pco shall be liable for and pay all costs arising from any
damage caused by the nonconforming gas to RIGS's facilities or the facilities of
third parties directly connected to RIGS. Failure to give such notice or
discontinue service relating to nonconforming gas shall not constitute a waiver
of RIGS's rights hereunder.

 

9.Governing Law: This Agreement, and all terms and provisions contained herein,
and the respective obligations of the Parties are subject to valid laws, orders,
rules, and regulations of duly constituted authorities having jurisdiction. This
Agreement shall be governed by and interpreted in accordance with the laws of
the state of Texas without regard to conflicts of law provisions . The Parties
irrevocably submit to the exclusive jurisdiction of the state and federal courts
located in Dallas, Texas in any action or proceeding arising out of or relating
to this Agreement and waive any objection to such jurisdiction on the grounds
that it is an inconvenient forum or any similar grounds.

 

10.Assignment: This Agreement may not be assigned without prior written consent
of the other Party, such consent not to be unreasonably withheld. All the terms,
covenants and agreements hereof shall run in favor of and be binding upon the
Parties hereto, their successors and assigns.

 

[tsign1.jpg] 

 

Page 4

 

 

11.Term: This Agreement shall extend from the date of full execution hereof
until the Facilities are removed, disconnected, or abandoned . The
indemnification provisions, however, shall survive any termination hereof.

 

12.Entire Agreement: This Agreement contains the entire agreement between the
Parties and except as stated herein there are no oral promises, agreemnts or
warranties affecting it.

 

13.Waiver: The failure of either Party hereto at any time to require performance
by the other Party of any provision hereof shall in no way affect the right of
such Party thereafter to enforce the same, nor shall the waiver by any Party
hereto of any breach of any provision hereof by the other Party be taken or held
to be a waiver by such Party of any succeeding breach of such provision, or as a
waiver of the provisions itself.

 

If you are in agreement with the foregoing please so indicate by signing and
returning one copy of this Facility Construction and Reimbursement Agreement
along with payment of the Estimate.

 

Sincerely,

 

REGENCY INTRASTATE GAS LP

By: RIGS GP LLC, its general partner

By: RIGS Haynesville Partnership Co., its sole member

 

[tex10-3sig1a.jpg] 

L. Patric

Executive Vice President         [tex10-3sig1b.jpg]

 

Agreed To and Accepted

This 26 day of January, 2010

 

E&Pco, LLC

 

By: /s/ Charles E. Edwards   By: /s/ Osman Kaldirim Name: Charles E. Edwards  
Name: Osman Kaldirim, Jr. Title: EC Member   Title: Vice President

 

Page 5

 

 

EXHIBIT A

 

Facility Construction and Reimbursement Agreement

Between

Regency Intrastate Gas LP ("RIGS") and E&Pco, LLC ( "E&Pco")

 

RESPONSIBILITY MATRIX

 

DESCRIPTION   OWN   DESIGN/INSTALL   OPERATE   MAINTAIN                  
Interconnect Site   RIGS   RIGS   RIGS   RIGS                   Regency
Intrastate Hot Tap(s)   RIGS   RIGS   RIGS   RIGS                   Connecting
Pipeline/Lateral {If required)RIGS taps to Meter Station Outlet   RIGS   RIGS  
RIGS   RIGS                   Meter (Custody Transfer)   RIGS   RIGS   RIGS  
RIGS                   EFM(Including Gas Chromatograph, Moisture Analyzer & H2S
Monitor)   RIGS   RIGS   RIGS   RIGS                   Flow Control Valve   RIGS
  RIGS   RIGS   RIGS                   OPP Valve   RIGS   RIGS   RIGS   RIGS    
              Filter-Separator/Coalescer   E&Pco   E&Pco   E&Pco   E&Pco        
          Connecting  Pipeline/Lateral TBD taps to Meter Station Inlet   E&Pco  
E&Pco   E&Pco   E&Pco                   Site prep.Fencing,& Lighting   RIGS  
RIGS   RIGS   RIGS                   AC power, Telephone   E&Pco   E&Pco   E&Pco
  E&Pco

 

[tsign.jpg] 

 

 

 

 

[tex10-3_pg1.jpg] 

 



 

 

 

[tex10-3_pg2.jpg] 

 



 

 

 

[tex10-3_pg3.jpg] 

 



 

 

 

[tex10-3_pg4.jpg] 

 



 

 

 

[tex10-3_pg5.jpg] 

 



 

 

 

[tex10-3_pg6.jpg] 

 

 

 

 

[tex10-3_pg7.jpg] 

 



 

 

 

[tex10-3_pg8.jpg] 

 



 

 

 

[tex10-3_pg9.jpg] 

 



 

 

 

[tex10-3_pg10.jpg] 

 



 

 

 

[tex10-3_pg11.jpg] 

 



 

 

 

[tex10-3_pg12.jpg] 

 



 

 

 

[tex10-3_pg13.jpg] 

 



 

 

 

[tex10-3_pg14.jpg] 

 



 

 

 

[tex10-3_pg15.jpg] 

 



 

 



 

[tex10-3_pg16.jpg] 

 



 

 



  

SPECIAL PROVISIONS ATTACHED TO AND FORMING PART OF THE BASE CONTRACT FOR SALE
AND PURCHASE OF NATURAL GAS

 

Dated November 20, 2009

By and between

Regency Gas Marketing LLC

And

E & P Co.,., LLC

 

Regency Gas Marketing LLC and E & P Co., LLC hereby agree to amend the Base
Contract for Sale and Purchase of Natural Gas referenced above to incorporate
t17e modifications set forth below.

 

Section 1.        PURPOSES AND PROCEDURES

 

Section 1.2 is amended by replacing the first two sentences with the following:

 

'Theparties will use the following Transaction Confirmation procedure . Any Gas
purchase and sale transaction may be effectuated in an EDI transmission or
telephone conversation or a conversation using an instant messenger program ("JM
Conversation"}, with the offer and acceptance constituting the agreement of the
parties. "

 

Section 1.2 is further amended by add the word "in writing;" in the last
sentence after the words "both parties" and before "provided" so that the
sentence reads:

 

"such provisions shall not be deemed to be accepted pursuant to Section 1.3 but
must be expressly agreed to by both parties in writing; provided that the
foregoing shall not invalidate any transaction agreed to by the parties ."

 

Section 7        BILLING, PAYMENT,AND AUDIT

 

Section 7.5 is deleted in its entirety and replaced by the following:

 

"If the invoiced party fails to remit the full amount payable when due, a late
fee shall be assessed on the unpaid portion and shall accrue from the date due
until the date of payment in an amount equal to the then standard rate applied
by Regency Gas Marketing LLC. 11

 

Section 10.        FINANCIAL RESPONSIBILITY

 

Section 10.1is hereby amended by (i) adding the word "or" in the second
sentence, after the comma following the word "prepayment'' and before "a
security interest'', and is further amended by deleting the final two sentences
of the paragraph so that it reads:

 

"If either party ( "X ") has reasonable grounds for insecurity regarding the
performance of any obligation under this Contract (whether or not then due) by
the other party ("Y") (including, without limitation, the occurrence of a
material change in the creditworthiness of Y or its

 

6

 

 

Guarantor, if applicable}, X may demand Adequate Assurance of Performance.
'Adequate Assurance of Performance ' shall mean sufficient security in the form,
amount, for a term, and from an issuer, all as reasonably acceptable to X,
including, but not limited to cash, a standby irrevocable letter of credit, a
prepa yment, or a security interest in an asset or guaranty. 11

 

Section 10.2 (vii) is amended by removing the words "but at least one Business
Day" from the sentence, and by replacing the words "48 hours" with "72 hours" :

 “fail to give Adequate Assurance of Performance under Sect.ion 10.1 within 72
hours of a written request by the other party;"

 

Section 10.3.1is amended by deleting the final sentence and replacing it with
the following sentence :

 

"The discount rate used in calculating net present value shall be determined by
the Non Defaulting Party in a commercially reasonable manner.11

 

Section 10.4 is hereby amended by deleting the last sentence of the paragraph
and replacing it with the following:

 

"Latefees on any unpaid portion of the Net Settlement Amount as adjusted by
setoffs, shall accrue from the date due until the date of payment in an amount
equal to the then standard rate ap plied by Regency Gas Marketing LLC."

 

Section 11.        FORCE MAJEURE

 

Section 11.3 (iv) is hereby amended by deleting subsection (iv) in its entirety
and replacing it with the following:

 

"(iv) the loss of Buyer's market(s) or Buyer's inability to use or resell Gas
purchased hereunder, except, in either case, as a result of events that qualify
as a Force Majeure as provided in Section 11.2; or''

 

Section 11.3(v) is hereby amended by deleting subsection (v) in its entirety and
replacing it with the following :

 

"(v) the loss orfailure of Seller's gas supply or depletion of reserves, except,
in either case, as a result of events that qualify as a Force Majeure as
provided in Section 11.2.11

 

7

 

 

Section 12.        TERM

 

Section 12 is hereby amended by replacing the number "30" with the number "60"
so the sentence reads as follow :

 

"This Contract may be terminated on 60 Day's written Notice, but shall remain in
effect until the expiration of the latest Delivery Period of any
transaction(s)."

 

Regency Gas Marketing LLC

By: Regency Gas Services LP, its sole member

By: Regency OLP GP LLC, its general partner

 

  By:       Pat Giroir     Vice President     Date:           E & P Co., LLC    
      By: /s/ Charles E. Edwards     Name: Charles E. Edwards     Title:
Member/Manager     Date: November 20, 2009           By: /s/ Osman Kaldirim, Jr
    Name: Osman Kaldirim, Jr.     Title: Member/Manager Date: November 20, 2009
 

 

8

 